Citation Nr: 1624016	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Des Moines, Iowa.

In March 2006, the Veteran testified at a hearing before a Decision Review Officer
(DRO).  In January 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In an August 2007 decision, the Board denied the Veteran's service connection
claim for the left knee.  The Veteran appealed the denial of the claim to the United
States Court of Appeals for Veterans Claims (Court), which in January 2008 granted a Joint Motion for Remand (Joint Motion) of the parties (VA Secretary and the Veteran).  It vacated the Board's decision and remanded this matter pursuant to 38 U.S.C.A. § 7252(a) for re-adjudication consistent with the Joint Motion. 

Pursuant to the January 2008 Joint Motion, the Board remanded the case for further development and adjudication in May 2008.  Subsequently, in a June 2009 decision, the Board again denied the claim.  The Veteran again appealed the case to the Court and in a September 2010 Order, the Court granted the parties' Joint Motion, vacating the Board's June 2009 decision, and returning the case to the Board.

Thereafter, the Board remanded this matter in February 2011, April 2012, November 2013, July 2014, and April 2015 for further development.  The case now returns for appellate review.

FINDING OF FACT

Probative evidence of record is in equipoise as to whether it is at least as likely as not that current degenerative joint disease (arthritis) and patellofemoral syndrome of the left knee is proximately due to service-connected chondromalacia and degenerative joint disease of the right knee.


CONCLUSION OF LAW

Degenerative joint disease (arthritis) and patellofemoral syndrome of the left knee are proximately due to service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); 38 C.F.R. 3.310 (as in effect prior to amendment effective October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable determination in this decision, further discussion as to VA's compliance with its duties to notify and assist, and compliance with Bryant v. Shinseki, 23 Vet App 488 (2010), is rendered moot.

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that during the pendency of the Veteran's claim there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006), as effective October 10, 2006.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Evidence

The Veteran asserts that service connection is warranted for left knee disability, to include as secondary to his service-connected right knee disability.  In order to establish service connection on a direct incurrence basis, the Veteran must provide evidence of a current disability, and in-service injury or disease, and a nexus between the current disability and in-service injury or disease.  With respect to evidence of an in-service injury or disease, the Veteran's service medical records are silent for complaints of, or treatment for, a left knee disability.

While the Veteran was shown to have lacerated his right knee and required stitches in February 1971, service treatment records were silent for complaints, findings, or treatment for any left knee disability.

In a May 1996 rating decision, the RO granted entitlement to service connection for chondromalacia of the right knee.  

In the April 1996 VA examination report, the Veteran was noted to have no symptoms of patellofemoral syndrome in the left knee.

During a January 1997 DRO hearing, the Veteran's spouse indicated that she had quite frequently noticed that he walked with an unsteady gait or limp after a while if she walked behind him or beside him. 

The Veteran filed a claim for service connection for a left knee disability in May 2004. 

Private treatment records from L. D. L., M. D. dated in May 2004 showed complaints of bilateral knee pain, right greater than left.  A May 2004 X-ray report of the bilateral knees revealed moderated tricompartmental degenerative joint disease (DJD).  The physician listed an impression of moderate DJD.  The physician further discussed the possibility of this condition stemming from his right knee injury in the military, explaining that traumatic injuries to joints did cause and increase incidence of post traumatic DJD.

In a December 2004 VA joints examination report, the Veteran described his in-service right knee injury and specifically indicated that he had no left knee injury during service.  He asserted that his left knee disability was due to his service-connected right knee disability.  The examiner diagnosed very mild DJD of the left knee, opining that it was less likely than not that DJD of the right knee had caused the mild DJD of the left knee.  The examiner noted his belief that the left knee was more a wear-and-tear process associated with aging.  The December 2004 VA examiner did not address whether the Veteran's service-connected right knee disability aggravated his nonservice-connected left knee disability.  

Private treatment records dated from 2005 to 2006 from L. D. L., M. D., showed continued treatment for bilateral knee DJD with deconditioning and mechanical derangement, rule out meniscus damage.  In a November 2005 statement, the private physician indicated that the Veteran's right knee that was treated first had caused the left knee to become painful.  In February 2006, the physician also diagnosed bilateral patellofemoral chondromalacia, which was noted to be symptomatic.

During his March 2006 DRO hearing, the Veteran asserted that he began having problems with his left knee about 15 years after service discharge around 1986 and first received treatment in 2004.  He indicated that he had favored his left knee for a long time and was told by a physical therapist that his right knee had really caused problems with his left leg.

In a March 2006 statement, the Veteran's private physician, L. D. L., M. D., noted that he had treated the Veteran and had found that the problems with his left knee were directly related to the injury he had to his right knee. 

During his January 2007 Board video conference hearing, the Veteran again reported that he favored his left knee over the right knee and was told by his treating physician that the pressure on the left knee was caused by his right knee.  He further reported that he limped because of his right knee and did not have any left knee problems in service.  He testified that his shoes did not wear as they had in the past, as his shoes were now wearing at more of the center and to the left.
He indicated that his gait was unsteady and that his knees were so painful that he was considering surgery in each knee now. 

VA outpatient treatment records dated in 2004 and 2007 showed complaints of bilateral knee pain.  Private treatment records dated in May 2007, June 2007, and July 2008 from S. M., M. D., at Iowa Orthopedic Center revealed findings of bilateral knee DJD as well as mild to moderate bilateral knee osteoarthritis, predominantly medial compartment. 

In an October 2008 VA joints examination report, the Veteran indicated that his left knee had become painful as a result of his service-connected right knee.  The Veteran reported that he injured his left knee at the same time he injured his right knee during service, noting that his right knee struck a culvert and that his left knee may have struck the bank as he fell.  He detailed that he had no other knee injuries before or after the in-service incident.  It was noted that he had a lumbar disk herniation repaired five years before.  An October 2008 X-ray revealed mild to moderate joint effusion superimposed on minimal degenerative changes in the form of osteophytes involving the skeletal components of the left knee with no evidence of narrowing of the knee joint spaces.  The examiner diagnosed traumatic induced patellofemoral syndrome of the right knee, patellofemoral syndrome of the left knee, and residual lumbar radiculopathy of the left lower extremity.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's left knee symptoms were secondary to left quad and hip flexor weakness, a residual of his previous lumbar surgery.  It was noted that weakness in those areas had resulted in a functional patellofemoral syndrome on the left.  The examiner determined that there was no cause and effect relationship between the left and right knee, highlighting that no medical records indicated a traumatic, or other injury to the left knee.  The examiner stated that the Veteran's left knee condition was not secondary to his right knee condition, as his right knee condition had resolved and was not symptomatic based on the current examination.

The same VA examiner was requested to determine whether the Veteran's right knee condition permanently aggravated or resulted in a temporary aggravation of his current left knee pain.  In a March 2009 VA medical opinion, the examiner reiterated that no left knee injury occurred in service, noting that the current left knee symptoms were the result of left lower extremity weakness, which in turn was the result of the Veteran's previous lumbar spine surgery.  The examiner noted that there was no connection between the Veteran's service-connected right knee condition and his left knee pain.  Minimal degenerative findings were noted to be present on the October 2008 left knee X-ray report, with no joint space narrowing. Based on numerous published studies, the examiner highlighted that DJD of one joint did not result in DJD of the opposite corresponding joint.  It was noted that gait disturbance in one joint may result in soft tissue soreness in the opposite joint, but not bony changes.  Based upon that information, the examiner opined that, at most, the Veteran's service-connected right knee condition (which has resolved) resulted in a temporary exacerbation of his left knee pain.

In a March 2014 VA examination report, the examiner diagnosed patellofemoral pain syndrome (PFPS) of the left knee and DJD of the left knee.  The Veteran reported that he sliced open his right knee during service and over time he started to favor the left knee.  He indicated that he has had severe knee pain for a long time.  After reviewing the record and examining the Veteran, the examiner opined that the claimed left knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner noted that there was no clear evidence from review of the medical literature to suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb.  

The examiner listed the numerous risk factors for developing osteoarthritis, including age, female versus male sex, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly, and calcium crystal deposition disease.  The examiner then highlighted that review of medical literature in various sources, to include Up To Date and additional listed references, revealed no relationship between injury and DJD in one knee/leg resulting in injury or DJD in the opposite leg, other joints of the same leg, or low back unless there was a paralytic gait.  The examiner specifically indicated that the Veteran clearly, at most, had an antalgic gait.  Referenced medical materials were noted to indicate that an antalgic gait did not contribute to degenerative changes nor injury in the opposite leg nor the low back, while a paralytic gait, which results in a three inch shifting of the centerline of the back during ambulation, can contribute.

The examiner then referenced the request that she comment on the March 2006 private opinion stating that the Veteran's left knee problems were directly related to the injury he had in his right knee.  The examiner acknowledged that L. D. L., M. D. wrote, "I have found that the problems with his left knee are directly related to the injury he had to his right knee."  The examiner noted that the private physician did not state what knee problems he was referring to and did not provide any supporting rationale or evidence from the medical literature for that March 2006 opinion.

In an attached March 2014 VA medical opinion, the examiner opined that the claimed left knee condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner noted that review of the medical record showed no evidence of a left knee injury while on active duty.  The examiner then indicated that the opinion of L. D. L., M. D. in 2006, that the Veteran's left knee condition was directly related to the injury of the right knee was not supported by current medical literature.  The examiner further noted that there was no clear evidence from review of orthopedic literature to suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis or shortening of the injured limb resulting in length discrepancy of more than five centimeters so that the individual's gait pattern has been altered to the extent that clinically there was an obvious Trendelenburg gait.  After careful review of examination and measurement of the Veteran and in comparison/contrast to cases noted in orthopedic, physical therapy, and sports medicine texts, the examiner opined that it was less than likely than not that the Veteran's left knee condition was secondary to the claimed right knee condition.

In a January 2015 VA examination report and medical opinion, the examiner noted review of the record and examined the Veteran.  Thereafter, she opined that the claimed left knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran's left knee disabilities, DJD, patellofemoral syndrome, and chondromalacia, were less likely than not, a result of the service-connected right knee chondromalacia, nor was the left knee aggravated beyond its natural progression by the service-connected right knee chondromalacia.

The examiner then included an excerpt of the text of the March 2009 VA medical opinion.  The examiner indicated that she was unable to determine any clinical significance from the March 2009 statement without resorting to mere speculation.  It was noted that the March 2009 VA examiner was most likely stating that at the time of injury, there may have been temporary pain which resolved.  The examiner noted that she was also unable to answer without resorting to mere speculation, what soft tissue soreness would occur or how that soreness would relate to the Veteran's diagnosis of chondromalacia.  The examiner was also unable to explain what soreness of soft tissue resulted from disturbance in another joint, including the same soft tissue softness affected by chondromalacia without resorting to mere speculation, in that there was no body of evidence to support that statement.

The examiner further acknowledged the October 2008 VA opinion and March 2009 VA medical addendum indicating that weakness or radiculopathy from lumbar surgery could account for the Veteran's current left knee disabilities.  The examiner then indicated that she was unable to determine the clinical significance of the intent of those statements by another provider without resorting to mere speculation.  The examiner then simply provided lengthy language of the definitions of the terms of radicular or radiculopathy as noted in Up to Date.  The examiner then turned her discussion to the feasibility of the Veteran's left knee pain, and whether the intensity and the duration were attributable solely as part of the Veteran's chondromalacia, patellofemoral syndrome, or an overlap of both diagnoses.  The examiner indicated that it would be mere speculation to delineate what specific disease states were affecting the Veteran's left knee.

The examiner also discussed the positive, private medical statement from L. D. L, M. D., dated in March 2006, noting that there was no medical documentation or research to support that medical opinion.  In fact, the examiner noted that there were studies to contradict the claims made by the private physician.  The examiner then provided an extensive list of medical research sources to support her statements.  Finally, the examiner acknowledged lay evidence provided by the Veteran.  It was noted that the Veteran's statements as to location and etiology of his pain were subjective.  The examiner then concluded that review of the medical literature or the examination did not support the above mentioned claim.

In April 2015, the Board again remanded this matter for additional development, determining that certain findings provided by the January 2015 VA examiner were inadequate.  As an initial matter, the Board indicated that as part of the January 2015 VA examination report, the VA examiner cited to an August 2005 discussion paper from I. J. H., M. D.  It was noted that the August 2005 paper stated, in part, that there was no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite injured limb unless the injury resulted in major muscle damage or never damage causing, partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four to five centimeters so that the individual's gait pattern has been altered to the extent that clinically that there was an obvious lurching type of gait (a significant limp).  The Board noted that the August 2005 paper further stated that obesity did, however; have a detrimental effect on both lower extremities and magnified all of the previously described risk factors.

The Board then noted various parts of the evidence of record where the Veteran discussed his gait pattern.  In a July 1997 DRO hearing, conducted for an evaluation of the Veteran's service-connected right knee, the Veteran's spouse testified that she quite frequently noticed the Veteran had a limp or unsteady gait. During his January 2007 Board video conference hearing testimony, the Veteran stated that he limped because of his right knee and also reported that he wore the soles of his shoes to the center and to the left.  Additionally, the March 2009 VA examination report appeared to note a gait disturbance.  The Board found that the January 2015 VA examination report did not actually characterize or describe the Veteran's gait in any manner.  Moreover, the Board found that a March 2007 VA treatment record stated, in part, that the Veteran had a BMI (body mass index) greater than 28, but that exercise was limited due to back pain and knee pain.  It was noted that the January 2015 VA examination report did not indicate if the Veteran was obese or had gained weight due to his right knee disability.  In addition, the Board indicated that the January 2015 VA examiner did not provide a rationale as to why it would be speculative to determine and delineate what specific disease states were affecting the Veteran's left knee.

In an April 2015 VA medical opinion, the same examiner who authored the January 2015 VA examination report and medical opinion again noted her review of the claims file.  The examiner again opined that the claimed left knee condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right knee condition.  In the cited rationale, the examiner opined that the Veteran's left knee disability was less likely than not result of the service-connected right knee disability.  The examiner then included a lengthy recitation from medical research evidence, known as Up to Date, regarding the difference between patellofemoral pain syndrome and chondromalacia patellae as well as duplicate text from the August 2005 paper prepared by I. J. H., M. D. 

The examiner then referenced the March 2009 VA medical opinion, in which the examiner stated that gait disturbance in one joint may result in soreness of the other joint without bony changes.  She again indicated that she could not formulate an opinion regarding that statement without resorting to mere speculation.  The examiner speculated that the March 2009 statement intended to provide some type of assessment as to why the opposite joint was having pain, but that this was mere speculation as to the causes of joint pain in the opposite joint.

In regard to the opinion by the March 2014 VA examiner that the left knee disability was less likely a result of the service-connected right knee, it was opined that the exception cited in describing a Trendelenburg gait was defined as The Trendelenburg gait pattern (or gluteus medius lurch), and is an abnormal gait (as with walking) caused by weakness of the abductor muscles of the lower limb, gluteus medius, and gluteus minimus.  She indicated that she did review the gait in the VA examination reports completed in 1996 and 2008, which was a normal gait.  She further noted her review of the Veteran's testimony.  She then highlighted that none of the gait descriptions of record would meet the description of a Trendelenburg type of gait.

The examiner then discussed the rationale for using the statement "mere speculation" to delineate what specific disease states were affecting the Veteran's left knee.  The rationale used for that statement was as noted in the verbage as stated.  She indicated that she would be merely speculating as to what had or was causing a disease.  She detailed that she used that verbage because it would be speculation on her part in rendering an opinion on something for which she could not know why a provider made a statement previously or as to the exact etiology causing the knee pain.  The examiner indicated that she could only use the evidence based medical research to provide medical evidence research in her opinion.  In regard to whether the Veteran's weight gain secondary to the right knee disability was resulting in the left knee disability, the examiner opined that it was less likely than not the weight gain in and by itself resulted in the left knee condition.  In addition, the examiner opined that the noted gait disturbance was less likely than not to have resulted in the left knee condition, as noted in above documentation.

Analysis

As noted in an April 2016 statement by the Veteran's attorney, the March 2009 VA medical opinion addendum report supported the theory that the Veteran suffers from left knee soft tissue damage and pain secondary to his service-connected right knee disorder.  It was noted that the Veteran had been diagnosed with a condition involving pain and weakness of the soft tissues surrounding the knee medically supported by the literature to be related to an altered gait.  The Veteran and his spouse have indicated that the Veteran had an altered gait due to his service-connected right knee disability.  The Board finds such statements to be competent lay testimony regarding his altered gait, as well as testimony regarding continued symptoms of pain and soreness, as such is within the scope of personal observation and experience.  However, neither the Veteran nor his spouse has been shown to have the requisite medical knowledge or expertise to render an opinion as to the etiology of the left knee disability.  Nevertheless, private treatment records dated from 2005 to 2006 show continued treatment for bilateral knee DJD with mechanical derangement.  The Veteran's private treating physician has related the etiology of the Veteran's current left knee disability to pain caused by the service-connected right knee disability, and provided rationale for his opinion.  

The Board finds that while VA medical opinions of record provide a negative opinion as to a secondary relationship between the current left knee disability and service-connected right knee disability, the Board finds that such opinions are inadequate and of limited probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Board notes that the April 2015 VA examiner did not provide a clear rationale for the stated conclusions and instead provided lengthy excerpts of the text of multiple medical research articles coupled with conclusory medical opinions and recitation of the record.  The examiner opined that it was less likely than not that weight gain including due to service-connected right knee disability in and by itself resulted in the left knee condition without providing any rationale for that conclusion.  Similarly, negative nexus VA opinions provided in October 2008 and March 2009 were without rationale, except as to reference to medical literature, without consideration of the Veteran's credible and competent lay statements.  While a March 2014 VA examiner found that a left knee disability clearly and unmistakably existed prior to service, such clear and unmistakable evidence was not identified.  Indeed, the record does not contain clinical demonstration of a left knee disability on entrance to service.  Further, the April 2015 VA examiner addressed the unreconcilable nature of the deficiencies in the prior VA opinions.

In view of the foregoing, the Board finds that the evidence is in equipoise as to whether current left knee arthritis with patellofemoral syndrome are proximately due to pain and a residual altered gait as a manifestation of the service-connected right knee disability.  With resolution of doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 C.F.R. § 3.102.  In light of this favorable determination, further discussion as to whether service connection is warranted on a direct-incurrence basis is rendered moot.

ORDER

Entitlement to service connection for left knee degenerativae joint disease (arthritis) with patellofemoral syndrome, as proximately due to service-connected right knee disability, is granted.




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


